l t"

Case 1:18-cv-02319-RDB Document 16 Filed 02/08/19 Page 1 of 7
Case 1:18-cv-02319-RDB Document 15 Filed 02/07/19 Page 1 of 8

IN THE UNITED STATES DISTRICT COURT
FOR 'THE DISTRICT OF MARYLAND

BALTIMORE DIVISION
EQUAL EMPLOYMENT )
OPPORTUNITY COMMISSION, ) Civil Action:

) l:lS-cv-023 l9-RDB

)

)

Plaintit`f, )

)

V. )

)

PARK SCHOOL OF BALTIMORE, INC., )

)

Defenclant. )

)

 

CONSENT DECREE
This action was instituted lby Plaintif‘f, the U.S. Equal Employment Opportunity
Commission (the “EEOC” or the “Commission”), against Defendant Park School of Baltimore,

Inc., (“Park School” or “Defendant”) alleging that Defendant violated Section 703(a)(l) of Titl

CD

Vll of the Civil Rights Act of 1964, as amended (“Title Vll”), 42 U.S.C. § 2000e-3(a)(l), by
-failing to renew chhard Schneider’s contract because of his gender (male). Defendant has
denied all allegations in the Complaint including that it committed any Title VII violations and
further states that it fully supports Title VII and equal employment opportunities for all person's.

The Commission and Defendant desire to resolve this action without the time and
expense of continued litigation, and they desire to formulate a plan to be embodied in a Decree
which will promote and effectuate the purposes of Title VII.

The Court has examined this Decree and finds that it is reasonable and just and in

accordance with the Federal Rules of Civil Procedure and Title Vll. Theret`ore, upon due

 

 

ii

 

Case 1:18-cv-02319-RDB Document 16 Filed 02/08/19 Page 2 of 7
Case 1:18-cv-02319-RDB Document 15 Fiied 02/07/19 Page 2 of 8

consideration of the record herein and being fully advised in the premises, it is ORDERED,

ADJUDGED AND DECREED:
Scope of Decree
1. This Decree resolves all issues and claims in the Complaint filed by the

Commission in this Title VII action, which emanated from the Charge of Discrimination filed by
chhard Schneider. This Decree in no way affects the Commission’s right to process any other
pending or future charges that may be filed against Defendant and to commence civil actions on
any such charges as the Commission sees fit.

2. The Decree shall be in effect for a period of two years from the date it is
entered by the Court. During that itime, this Court shall retain jurisdiction over this matter and the
parties for purposes of enforcing compliance with the Decree, including issuing such orders as
may be required to effectuate the purposes of the Decree. If Defendant has failed to meet the
established terms at the end of two years, the duration of the Decree may be extended.

3. This Decree, being entered with the consent of the EEOC and Defendant,
shall not constitute an adjudication or finding on the merits of the case.

Monetal_'y Relief
4. Within thirty days of entry of this Decree, Defendant shall pay Richard
Schneider monetary relief in the tbtal amount of $41,000 representing $3,000 in back pay and
$37,000 in non-pecuniary compensatory damages and S1,000 in attomey fees. Defendant will
issue Schneider an lRS Form 1099 for the 2019 tax year for the compensatory damages amount
and an IRS W-2 form for the 2019 tax year for the back pay amount. Defendant shall make all

legally required withholdings from the back pay amount and required employee contributions

2

 

 

 

Case 1:18-cv-02319-RDB Document 16 Filed 02/08/19 Page 3 of 7
Case 1:18-cv-02319-RDB Document 15 Filed 02/07/19 Page 3 of 8

under FICA. Defendant’s required employer contributions under FICA 'are separate from, and
shall not be deducted from, the portion of the payment representing back pay.

Within five days of the execution of the Decree, the EEOC shall provide
Defendant with Schneider’s current address. The checks will be sent directly to Schneider. A
photocopy of the checks and related correspondence will be mailed to the EEOC, Baltimore
Field Office, George H. Fallon Federal_Building 31 Hopkins Plaza, Suite 1432 Baltimore, MD
21201, Attention: Eric S. Thompson.

5. Defendant will not condition the receipt of individual relief upon
Schneider’s agreement to maintain as confidential the terms of this Decree of the facts of the
case or waive his statutory right to file a charge with any federal or state ami-discrimination
agency.

6. In response to any request for a reference as to Richard Schneider,
Defendant’s Director of Human R_esources will provide the following: his dates of employment,
position andjob duties.

In|'unctive Relief
7. Defendant, its ofticers, agents, employees and all other persons acting on

its behalf and interest are hereby enjoined from failing to hire, terminating employees, and
failing to renew the contracts of employees because of their gender. Such discrimination violates
Title VII which, in part, is set forth below:

lt shall be an unlawful employment practice for an employer to fail or refuse to
hire or to discharge any individual.... because of such individual’s... sex.

Title Vll, Section 703(a).

8. The injunction is intended to survive the life of the Consent Decree.

3

 

 

_ l z w

Case 1:18-cv-02319-RDB Document 16 Filed 02/08/19 Page 4 of 7
Case 1:18-cv-02319-RDB Document 15 Filed 02/07/19 Page 4 of 8

Written Polici¢_z_siz ProcedMa_§

9. Within 30 days of the entry of this Decree, Defendant will implement and
maintain a detailed policy against gender discrimination

10. The policy required by Paragraph 9, above, shall include at least the
following content: (a) a description of Title Vll and the conduct prohibited by statute including
gender discrimination in discharge and hiring; (b) a statement that employees who report
discrimination, including gender discrimination in discharge and hiring, will be protected against
retaliation; (c) a statement that Parl< School’S culture is a culture of mutual respect between
employees regardless of gender differences

11. Defendant will distribute a copy of the written policies and procedures
described in paragraphs 9 and 10 above to all employees within 30 days of the entry of this
Decree. l

Notice and Posting

12. Defendant will display and maintain the EEOC poster in each of its
facilities and in each location where its employees are assigned on a temporary basis, in a place
visually accessible to applicants and employees of Defendant.

13. Within 30 days of the entry of this Decree, Defendant will display and
maintain in a place visually accessible to applicants, employees and managers a remedial Notice
pursuant to this Decree, a copy of which is annexed as Appendix A, printed on EEOC letterhead

and signed by Defendant’s Head of School.

Anti-l]iscrimination Training

14. Defendant will provide at least 2 hours of live training on federal anti-

discrimination laws and Defendant’s EEO policy for all supervisory and management employees
4

 

 
 

l r~

Case 1:18-cv-02319-RDB Document 16 Filed 02/08/19 Page 5 of 7
Case 1:18-cv-02319-RDB Document 15 Filed 02/07/19 Page 5 of 8

and 1 hour of training for all other employees The partiesagree that the training provided by
Defendant in November and December 2018 satisfies this requirement

a. Within ten business days of the date this decree is entered, Defendant will
furnish the EEOC with the training materials and a signed attendance list.

b. Thereafter, for the term of this Decree, Defendant shall provide every new
employee, including supervisory and non-supervisory employees, with Defendant’s policies on
discrimination, harassment and retaliation, including the internal complaint procedures:. which
shall be explained to the new employee by a Human Resources employee within ten days of his
or her first day of work.

c. Furtherrnone, for the remainder of the term of this Decree, every employee
promoted from a staff position to a managerial, supervisory or human resources position shall
receive training on federal anti~discrimination laws and Defendant’s EEO policy within six (6)
months of the date of promotion

Additional Monitoring Provisions

15. For the duration of this Decree, Defendant shall maintain records of all
instances in which an employee reported gender discrimination Within three months of the entry
of this Decree, and every year thereafterfor the duration of this Decree, Defendant shall provide
EEOC with a written report containing, at a minimum, the name, address, and telephone number
of the person who reported gender discrimination, the nature of the gender discrimination

reported and a statement of the outcome of the investigation including any disciplinary actions

 

taken against the discriminating official and any restorative actions taken in favor of the
complaining employee A final report shall be sent to EEOC 15 business days before the date of

the expiration of this Decree.

 

l ;i'-'

Case 1:18-cv-02319-RDB Document 16 Filed 02/08/19 Page 6 of 7
Case 1:18-cv-02319-RDB Document 15 Filed 02;'07/19 Page 6 of 8

16. ln addition to the monitoring provisions set forth elsewhere in this Decree,
upon five business days’ notice, EEOC may monitor compliance during the duration of this
Decree by inspection of Defendant’s premises, its records, and interviews with employees at
reasonable times. Defendant will make available for inspection and copying any records
requested by the EEOC and employees sought to be interviewed by the EEOC.

17. All materials required by this Decree to be sent to the EEOC shall be
addressed tot

Equal E-mployment Opportunity Commission
Baltimore Field Office
Attention: _Eric S. Thompson, Trial Attorney
George H. Fallon Federal Building
31 Hopkins Plaza, Suite 1432
Baltimore, MD 21201

18. The Commission and Defendant shall bear their own costs and attomeys’

fees.

19. The undersigned counsel of record in the above-captioned action hereby

consent, on behalf of their respective clients, to the entry of the foregoing Consent Decree.

FOR DEFENDANT: FOR PLAINTIFF:

 

 

/S/
John S. Vander Woude (04882) James L. Lee
ECCLESTON AND WOLF, P.C. Acting General Counsel
Baltimore-Washington Law Center
7240 Parkway Dn've, 4th Floor /S/
.Hanover, MD 210'?6
(410) 752-7474 (phone) Debra M. Lawrence
(410) ?52-0611 (fax) Regional Attomey
E-mail: vanderwoude@ewmd.com
Attorneyfor Defendant

 

l

Case 1:18-cv-02319-RDB Document 16 Filed 02/08/19 Page 7 of 7
Case 1:18-cv-02319-RDB Document 15 Filed 02/07/19 Page 7 of 8

/S/

 

/S/ Maria Salacuse (Bar No. 15562)
Supervisory Trial Attorney

 

Jeffrey E. Nusinov (27601)

 

NUSINOV SMITH `LLP fS/

The Marbury Building

6225 Smith Avenue, Suite 200B Eric S. Thompson

Baltimore, M.D 21209 Trial Attorney

(410) 554-3600 (phone) y

(410) 554-3636 (fax) 1 EQUAL EMPLOYMEN'I` OPPORTUNITY
E-mail: jnusinov@nusinovsmith_.com COMMISSION

Attorneyfor Defendant ‘ Baltimore Field Of`fice

George H. Fa|lon Federal Building
31 Hopkins Plaza, Suite 1432
Baltimore, MD 21201

n rs so oRDERED this § day OFEM*L-?°L?

Richard D. Bennett
United States District Judge

 

 

